DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavuz et al. (WO 2013/044115 A1). 

With regards to claims 1 and 4, Yavuz teaches a composition with the general formula of Ce1-xAx+aBy+bMz-yOs, with a specific composition such as CeMnSrSm. See claims, see Formula I, ¶0044, and 64-74). The “x” is a number defined by 0 <= x <= 1, “a” is a number defined by a => - 1, “y” and “z” are numbers defined by 0 <= y <= z, “b” is a number defined b => 0, and “s” is a number that renders the catalyst substantially charge neutral. See ¶0044, and 64-74; see also claims 7-12.
Thus, the components of the prior art are the same as the claimed components, and the ranges of the claimed components overlap with the claimed ranges. Accordingly, the teachings of Yavus renders obvious the claimed composition as it’s been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.I.
claim 5, it is noted that the claimed ranges are understood as the fraction of the percentage and not as percentages themselves. For example, 0.1 < A < 0.25 is understood to mean that A is greater than 10% and less than 25%. Furthermore, claim is construed to list these molar percentages relative to the entire composition, including the oxygen component. For example, the A component is claimed to be greater than 10% and less than 25% of the entire claimed composition as indicated in the formula of claim 1. 
It been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. In this case, Yavuz teaches compositions such as CeMnSrSm where the molar percentage overlaps with or is close enough to the claimed invention. See ¶0064-74.


Response to Arguments
Applicant's arguments filed 02/17/2022 (Remarks) have been fully considered but they are not persuasive. 
Applicant sole argument is that the rejection over Yavuz et al. (WO 2013/044115 A1) is moot because Yavuz does not teach that the sum of the subscript associated with “B” and that associated with “C” in the claimed general equation of claim 1 is equal to 1. Remarks at p5. This argument is unpersuasive because the ranges as indicated above allow for such a relationship to exist. For example, the formula in claim 7 of Yavuz shows that Ce (i.e., “B” in the claimed formula) has a subscript of 1-x and “A” in claim 7 of Yavuz, which can be Sm (i.e., “C” in the claimed formula) has a subscript of x+a, where “a” is defined as “a number defined by a => -1”, which includes the number zero. Accordingly, one of ordinary skill in the art would have arrived to the claimed relationship between the Ce and “A” components of Yavuz formula of claim 7 if the subscript “a” was set to zero. Since the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” therefore a prima facie case of obviousness exists. See MPEP 2144.05.I.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736